Citation Nr: 0734169	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  04-35 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from March 1985 to March 
1989. 

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

It is as likely as not that the veteran's currently 
manifested acquired psychiatric disability had its onset in 
service.


CONCLUSION OF LAW

Resolving doubt in favor of the veteran, an acquired 
psychiatric disability was incurred in active military 
service. 38 U.S.C.A. § 1131, 1132, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks service connection for an acquired 
psychiatric disability, to include major depressive disorder 
and bipolar disorder. She indicates that she experienced a 
number of stressful events during service, including a sexual 
assault, a physical assault, and sustained harassment at the 
hands of a supervising officer. 

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303 (2007).
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology. See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology. Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  

When determining whether a defect, infirmity, or disorder is 
"noted" at entrance into service, supporting medical 
evidence is needed.  Crowe v Brown, 7 Vet. App. 238 (1994).  
The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See Gahman v. West, 13 
Vet. App. 148, 150 (1999).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 109 (Fed. Cir. 2004).  

A review of the claims file reveals a reported history of 
excessive worry at entrance into service; however, no 
psychiatric abnormalities were noted during the veteran's 
December 1984 clinical evaluation. Therefore, she is entitled 
to the presumption of soundness upon entrance into active 
duty.  

Service medical records reflect that the veteran sought 
treatment for acrophobia, or the fear of heights, in August 
1985.  In June 1988, she sought treatment for reactive 
depression associated with marital infertility.  For the 
remainder of her term of service, she sought ongoing 
psychiatric treatment for depression and anxiety related to 
her inability to conceive and symptoms associated with job-
related stresses. However, no psychiatric abnormalities were 
noted during the January 1989 separation examination. 

Post-service evidence reflects that the veteran has been 
under regular psychiatric care.  In May 1999, she underwent a 
psychiatric evaluation for the purposes of vocational 
rehabilitation and was diagnosed with recurrent, severe major 
depression and dysthymic disorder.  She sought treatment for 
"severe depression" in August 2000 and reported a history 
of depression since 1985. 

A VA mental disorders evaluation was performed in October 
2002.  The examiner reviewed the veteran's service medical 
records and post-service psychiatric treatment records.  The 
veteran described memories of extreme depression and suicidal 
ideation with onset at age thirteen. The examiner noted that 
the veteran had a history of rejection and childhood 
adjustment problems.  

During the mental status evaluation, the veteran was 
emotionally labile and easily moved to tears. The examiner 
stated that the veteran was obviously depressed. Bipolar 
disorder and borderline personality disorder were diagnosed. 

The examiner concluded the veteran had a preexisting 
recurrent major depressive disorder and a borderline 
personality disorder, but acknowledged that the symptoms 
described during service were similar to those noted 
throughout the veteran's medical history, and further, were 
consistent with her present symptoms. The examiner concluded 
that the symptoms noted during service represented a small 
sampling of a continuation of emotional instability predating 
service and still present today.  

In light of the evidence of record, the veteran is entitled 
to the presumption of soundness. She underwent a psychiatric 
evaluation at enlistment into service, at which time no 
psychiatric abnormalities were noted. She served on active 
duty for three years before seeking treatment for depression 
and anxiety. Although she has reported a history of 
psychiatric symptoms since adolescence, her lay statements 
alone are not sufficient to rebut the presumption of 
soundness. See Gahman, 13 Vet. App. at 150. 

Further, although post-service medical judgment alone may be 
used to rebut the presumption of soundness, the evidence must 
be clear and unmistakable. See Jordan v. Principi, 17 Vet. 
App. 261 (2003). In this case, the veteran has provided 
inconsistent and contradictory information regarding the 
onset of her acquired psychiatric disability throughout her 
treatment history. Without medical records reflecting pre-
service psychiatric treatment, an acquired psychiatric 
disorder is not shown by clear and unmistakable evidence to 
have existed prior to service.  

Next, the objective clinical evidence, when viewed with the 
current evidence, indicates that the veteran's acquired 
psychiatric disability more likely than not began during 
active service. The evidence is uncontroverted that she 
sought treatment for depression and anxiety related to 
infertility and job-related stress during active service.   

Moreover, the veteran continued to demonstrate symptoms of 
depression post-service and has been on medication. 
Therefore, the medical evidence of record demonstrates a 
continuity of symptomatology. Further, a VA examiner reviewed 
the veteran's medical history and concluded the symptoms 
noted in service are consistent with her current disability. 

The veteran sought treatment for treatment for depression and 
anxiety during active service and received continuous 
treatment for the same symptoms after separation from 
service. This is not contradicted by any other evidence in 
the claims file. The medical opinion of record indicates the 
manifestations of the veteran's current psychiatric 
disability are a continuation of the symptoms noted during 
service. Therefore, service connection for an acquired 
psychiatric disability is warranted. 

The Board has considered the veteran's service connection 
claim for an acquired psychiatric disability with respect to 
the VA's duty to assist and notify under the provisions of 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 
Given the favorable outcome noted above, however, no 
conceivable prejudice to the veteran could result from this 
adjudication. See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).


ORDER

Service connection for an acquired psychiatric disorder is 
granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


